Bryant, P. J.
There are only two questions pending at this time before this court in this case and both of them arose under motions filed on behalf of the Board of Liquor Control of the State of Ohio. In one of them counsel for the Board *475seeks an order of this court consolidating this case with ten others for the purpose of filing brief and also for oral arguments while in the other motion an extension of time to May 15, 1959, for the filing of briefs and assignment of errors is asked. Permission is hereby granted counsel for the Board to file a consolidated brief in the several cases said to contain a similar question, with the right reserved for counsel of the permit holder to file individual briefs. The extension of time sought appears reasonable and we note that on May 6,1959, a consolidated brief and assignment of errors were in fact filed.
However, the request for a consolidation for oral argument in this and ten other cases must be denied.
For the reason that vast differences in the fact situation and in the law applicable makes such a hearing of little or no benefit to the court and a denial of the rights of the litigant on the other side, this branch of the motion must therefore be overruled.
Duffy, J., concurs.
Miller, J., not participating.